DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/797,621, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the fig. 12 embodiment is never disclosed in the provisional application .
In addition, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/502,349, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, using the second chip circuitry of figs. 5 or 7 with the fig. 12 embodiment (claims 8-15) is never disclosed in the parent application 16/502,349.  Therefore, the limitations of claims 8-15 will not receive the benefit of the date of parent application 16/502,349 (7/3/2019).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hynacek (US 2017/0085814 A1).
Regarding claim 16, Hynacek discloses 
An image sensor that includes an array of imaging pixels ([0017]), wherein an imaging pixel (200; fig. 2) of the array of imaging pixels comprises:
a photodiode (201) configured to generate charge in response to incident light;
a floating diffusion region (217);
a transfer transistor (207) configured to transfer charge from the photodiode to the floating diffusion region; and
a charge overflow structure (202, 203) coupled to the photodiode, wherein the charge overflow structure comprises a junction gate field-effect transistor ([0030]; MOS FET transistor in fig. 2 may be replaced by a JFET) and a capacitor (203), wherein all charge below a threshold is collected in a charge storage well of the photodiode, and wherein the charge overflow structure diverts some of the charge above the threshold away from the charge storage well of the photodiode ([0019]).
Allowable Subject Matter
Claims 1-15 and 19-20 are allowed.
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record fails to disclose a JFET based overflow device having an n+ implant and a p-type implant, wherein the n+ implant is connected to the second plate of the overflow capacitor.

Regarding claim 17, the prior art of record fails to disclose an overflow device comprising a JFET and a capacitor wherein the JFET has an n+ implant and a p-type implant.

Regarding claim 19, the prior art of record fails to disclose an n+ implant in the bulk semiconductor substrate, wherein the n+ implant is connected to the second plate of the overflow capacitor and a p-type implant, wherein the p-type implant is interposed between the n+ implant and the n- diffusion region of the photodiode.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okura et al. (US 2020/0027910 A1) discloses an HDR pixel structure with an overflow structure (fig. 4).

Mori et al. (US 2019/0098232 A1) discloses an HDR pixel structure with an overflow structure and global shutter (figs. 2-3).

Hynacek et al. (US 2018/0220086 A1) discloses an HDR pixel structure with an overflow structure and global shutter (fig. 3).

Hynacek (US 2017/0134675 A1) discloses an HDR pixel structure with an overflow structure and global shutter (fig. 3).

Meynants et al. (US 2014/0231879 A1) discloses an anti-blooming pixel structure with a global shutter (fig. 4).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	11/17/2021